PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/790,300
Filing Date: 13 Feb 2020
Appellant(s): Sweeting et al.



__________________
Steve Cha (Reg. No. 44,069)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/14/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/16/2021 from which the appeal is taken is being maintained by the examiner.
(2) Response to Argument
101
Appellant asserts (Pages 10-13 of Appeal Br.) that the claims do not recite fundamental economic principles or practices, and commercial or legal interactions.  Appellant asserts that pre-configuring a computer application to generate and display data is clearly a technical operation and that the so-called “improvement in computer technology is clearly not a fundamental or foundational economic concept.
Examiner disagrees.
Trading has been practiced by humans since time immemorial.  For as long as humans have needed to exchange goods, they've traded with each other, be it through grain futures in ancient Mesopotamia in 2260 B.C. or contracts on tulip bulb bubbles in Dutch Haarlem in the 17th century.  The stock ticker was invented in 1867.  The Dow Jones Industrial Average was launched in 1896.  The first electronic stock market (NASDAQ) opened in 1971.  
(Source: https://www.wsj.com/graphics/history-of-trading/).  
To suggest therefore that trading is not a foundational economic practice or a commercial/legal interaction is simply not credible.  
To pre-configure a computer application to generate and display bids and offers over a range of prices is conceptual advice for results desired and not technological operations.  This in turn is an example of commercial or legal interactions as a certain 
Appellant asserts (Pages 12-13 of Appeal Br.) that the like the patents in Trading Techs. v CQG, the claims do not generically claim all types of determinations, but rather a specific and particular algorithm where, inter alia, “a plurality of sets of pre-configured distribution parameters” are identified, “data representing a group of trading orders …” are generating “trading order data …” are calculated, “an electronic signal …” is generated and “bids or offers over a range of prices and sizes” are generated for distributed for display in the trading exchange.
Examiner disagrees.
Trading Tech. v. CQG was deemed patent eligible not based on any algorithms but on the basis of an improved interface.  In Trading Tech v. CQG, the Federal Circuit found that “the specific structure and concordant functionality of the graphical user interface” provided a “specific implementation of a solution to a problem in the software arts.”  Unlike the situation in CQG, Appellant’s invention does not provide an improved 
Instead, as explained in pages 33-34 of Final Rejection dated 7/16/2021, the present claims are more analogous to Trading Technologies v. IBG line of cases.
Appellant asserts (Pages 22-23 of Appeal Br.) that the claimed invention is analogous to other patent-eligible inventions such as Core Wireless.  Appellant asserts (Pages 26-27 of Appeal Br.) that the Examiner mischaracterizes Core Wireless in that Core Wireless is not narrowly limited to only improvements in user interfaces but instead stands of the proposition that particular ways of streamlining information, such as restraining the types of data displayed, are patent eligible.
Examiner disagrees because the Court in Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084 (Fed. Cir. 2019) addressed Appellant’s Core Wireless argument:
“Relying principally on Core Wireless, TT argues the claimed invention provides an improvement in the way a computer operates.  We do not agree.  The claims of the ’999 patent do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem. Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly.”
Appellant’s assertion – that Core Wireless stands of the proposition that particular ways of streamlining information, such as restraining the types of data displayed, are patent eligible – is only half the story because, were it not for the small mobile screen, there would be no need for ‘restraining’ types of data displayed.  The 
In Core Wireless, the Court found that the claims disclose an improved user interface particularly for small screens.  Displaying selected items of interest in the summary window allowed a user to view the most relevant functions without having to open up the entire application on the small screen.  Speed was also improved because rather than paging through multiple screens of options, only three steps were needed to reach required data functionality.
In contrast, the current invention fails to demonstrate any improved interface functionality.  There is no indication that the interface described in claim 2 is particularly suited to a particular size or type of interface.  Unlike the mobile devices as in Core Wireless, there is no equivalent to the size of screens for which the interface described in the claims is optimized to be particularly useful.  Appellant has not pointed out any problems with existing interfaces that display trading order data.  The Specification does not identify any technical problems associated with pre-configuring trading order data or displaying confirmations.  The Specification does not mention any particular uniqueness or usefulness of the interface described in claim 2 that bring about improved efficiency or speed or ease of use.  Rather, claim 2 discloses generic interface for displaying trade data.  As noted in the Final Rejection, Appellant’s Para [0112], [0113] of Specification describes that the improvement is found in replacing “separate multiple notifications” with “a single notification.”  The interface merely presents the single notification, but 
See also Ex parte Sweeting et al., from the parent Application 14/059,000, issued on 12/18/2019: (“The interface merely presents the single notification, but using a user interface to display a notification is not an improvement to that interface; rather, it describes the information the interface conveys.”) (Page 14, Appeal 2019-000449)
For the above reasons, comparisons with Core Wireless do not hold up.
Appellant asserts (Pages 14-17 of Appeal Br.) that the claimed invention improved network latency and congestion and thus represents improvement in computer technology as in DDR.  
Examiner finds this completely and utterly unpersuasive because DDR does not in any way, shape or form, describe anything remotely comparable to reducing network latency and congestion.  To assert – that like DDR, the present claims recite improvement in technology such as reducing network latency and congestion – is wildly inaccurate.  The problem that DDR faced was a business problem – potential revenue loss for a host ecommerce merchant website by having a likely customer transferred to a rival ecommerce merchant website by merely clicking a hyperlink.  This was solved by creating hybrid webpage which incorporated look and feel so that a customer could peruse a rival ecommerce site without having to leave the host ecommerce site.  
In contrast, the present invention suffers from no such revenue loss potential to a rival website.  There are no problems facing buyers or sellers in the electronic trading market.  There is no risk here of losing potential bidders or sellers to a rival trading platform similar to that of DDR.  For the above reasons, the DDR comparison is completely inapt.

As pointed out in the Advisory Action dated 11/8/2021, Appellant’s assertion about unconventional algorithm for offering trades that reduce latency in unsupported by the evidence, unconvincing and therefore unpersuasive.  It is not clear which algorithm Appellant refers to because the Specification does not mention any.  Obtaining price from market maker's price feed but then having to request confirmation from market maker that price quoted on price feed has not changed – may end up causing even greater delay than network latency because it would depend on waiting for how soon the market maker responds to the query and also runs the risk that price may change during the waiting period, thereby defeating the entire purpose.
See also Ex parte Sweeting et al., from the parent Application 14/059,000, issued on 12/18/2019: (“By incorporating the confirmation of a human into the claimed process, the argued advantage in trading speed may be unrealized because the delay caused by a human responding to a confirmation request negates the “milliseconds” advantage sought by the Specification.  See Spec. 4:28–5:6.  Accordingly, even assuming that increasing trading speed addresses a technical problem or improves the speed of computers or computer networks, the claim does not necessarily solve that problem or improve the speed of the computer and computer network.”) (Page 13, Appeal 2019-000449)
Responding to Examiner’s rebuttal in the Final Rejection and Advisory Action, Appellant (Pages 23-25 of Appeal Br.) falsely suggests that ‘Examiner appears to admit’ that claimed invention embodies improvement in technology; that a small amount of data saved for a single transaction will add up to significant savings over thousands of 
None of the above assertions are credible.  Nowhere has the Examiner has made any admission or suggestions to the effect that the claims improve computer functionality in the form of improved network latency.  Examiner once again points out that executing fewer trades or sending fewer trade confirmations is not a technically sound way to reduce network latency because that merely implies using the abstract idea less rather than employing technical factors that can reduce the total number of bits per second.  
Appellant also asserts that pre-configuring distribution parameters to automatically generate a group of distributed trading orders such that all traders may avoid the bandwidth-consuming task of sending or making available a series of bid or offer prices and sizes at different levels.
Examiner finds this unpersuasive because it is completely unclear why and how pre-configuring trading orders would save bandwidth.  Pre-configuring orders is merely placing bids or offers (See Para [0118] of the published application).  Pre-configuring is a certain method of organizing human activity – an abstract idea.  Moreover, pre-configuring only stores orders in memory or storage of the computer.  How this can reduce network latency is left unexplained.
In order to demonstrate an actual example of technical improvement in contrast with the abstract ideas presented in the pending application, Examiner points to US Patent 7,693,052 B2 “Method and apparatus for network congestion control using 
“The invention provides a congestion control scheme that is a delay based scheme that includes a scalable queue size and one-way queueing delay measurement to reduce network congestion.  Queue size is managed by queue control, a scalable utility function, dynamic alpha tuning, randomized alpha tuning, and equation-based alpha tuning.  One-way queueing delay measurement is accomplished by measuring backward queueing delay using various methods of estimating the receiver clock period. Embodiments include estimating the receiver clock period using single sample and multiple sample periods. The system includes a method for detecting route change.”
Claim 1 of the ‘052 patent reads:
A method of controlling congestion when transmitting information from a sender to a receiver over a network, comprising:
at a transmission device:
transmitting N flows over the network, wherein N is an integer number of flows that varies over time;
establishing a minimum queuing delay q0, wherein the minimum queuing delay q0 is independent from the number of flows, N;
determining a packet parameter α value, wherein the packet parameter α value corresponds to a number of data packets maintained in buffers of the network for each of the N flows; and
controlling the transmission of the N flows in accordance with a network buffering requirement of q0+Nα, wherein the network buffering requirement corresponds to a total number of packets buffered in the network.
The above patent is an example of network latency reduction utilizing technical features such as controlling network buffering.  In contrast, Appellant’s invention merely purports to use the abstract idea less which may result in relative reduction for certain trades but has no control over network throughput.

Appellant asserts (Page 26 of Appeal Br.) that video compression algorithm is directly analogous to the claimed invention.  
This is clearly and obviously not persuasive because the Appellant has neither disclosed nor claimed a compression algorithm.  As noted by the Examiner in the Advisory Action dated 11/8/2021, instead of video compression algorithm, a better comparison of the sending fewer confirmation messages is to a person who decides to stream fewer videos than other users.  Relative to everyone else on the network he/she may have consumed less bandwidth; but the total bandwidth consumption in the network will depend on the activities of all other users in the network who might be continuously streaming movies, shows, etc.  In contrast, a video compression algorithm is a technical improvement that compresses all streamed videos of all users not just a single user's video.  Video compression algorithm is an actual technical improvement.  Sending trade confirmations, on the other hand, is a certain method of organizing human activity – an abstract idea.  Appellant’s invention, is nothing more than using the abstract idea less.
Examiner also draws Appellant’s attention to the following sections from the PTAB decision Ex parte Sweeting et al., from the parent Application 14/059,000, issued on 12/18/2019: 
(“We agree with the Examiner that providing a single confirmation, rather than multiple confirmations, is a certain method of organizing human activity.  Rather than confirm every single detail in a transaction individually, it is common practice in agreements between humans to confirm all details collectively.  For example, the signature at the bottom of a contract confirms and agrees to all the .”) (Page 10, Appeal 2019-000449)
(“sending a single confirmation in lieu of multiple confirmations recites an abstract idea, rather than reciting an improvement specific to network or computer functionality”) (Page 12, Appeal 2019-000449).
Appellant also asserts (Page 20 of Appeal Br.) that the recited operations of claims alter the states of the claimed processor, computing device and/or electronic trading platform.
Examiner finds that above assertion to be just about as anodyne as the fact that sending any instruction to a computer to carry out any task (e-mail, e-commerce, e-trading) alters the states of the processor, device, or platform.
The focus of Appellant’s invention is not on an improvement in computers as tools but on improving an abstract idea that uses the properties and capabilities of computers as tools.  See Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1305 (Fed. Cir. 2018) (“The claimed limitations do not reflect improvements in networking or computer functionality, and none of these technical limitations “enables a computer … to do things it could not do before.”).  See Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (“To be a patent-eligible improvement to computer functionality, we have required the claims to be directed to an improvement in the functionality of the computer or network platform itself.”).
Appellant asserts (Pages 20-22 of Appeal Br.) that additional elements clearly represent limitations that are not well-understood, routine, and conventional.

As noted in the Final Rejection, the processor has been described generically.  See Para [0049] of the Published Application (“In addition to trading interface application 38 and/or distribution management interface application 40, trader terminal 12 may include a processor 50 and memory 52”).  The Specification does not indicate that processor is anything other than a generic component performing generic function.  The Specification and the Figures indicate that the claimed processor is an additional element whose generic computing functionality is well-understood, routine, and conventional.  
See also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) (data gathering and displaying are well-understood, routine, and conventional activities); OIP Techs, 788 F.3d at 1363 (claims reciting, inter alia, sending messages over a network, gathering statistics, using a computerized system to automatically determine an estimated outcome, and presenting offers to potential customers found to merely recite “‘well-understood, routine conventional activit[ies],’ either by requiring conventional computer activities or routine data-gathering steps.”

Examiner maintains all responses from pages 30-31 from the Final Rejection dated 7/16/2021 and Advisory Action dated 11/8/2021.
103
First, Appellant asserts that with respect to the limitation “calculating, by the at least one processor of the computing device of the electronic trading system, trading order data of the group of distributed trading orders which includes (a) a total size of the group of distributed trading orders and (b) an average trade price for the total size of the group of distributed trading orders,” in claim 2, Lutnick does not teach “an average trade price for the total size of the group of distributed trading orders.”
Examiner respectfully disagrees.
Lutnick teaches total size of orders (Para [0070] (“total size that is being bid or offered”) and how to calculate average trade price (Para [0095] (“the average of the two prices”); [0127] (“total trade at the average price”)).  A person of ordinary skills in the art (POSITA), e.g. a trader, has sufficient intelligence to compute an average of prices.  Therefore, it would have been obvious for a POSITA to determine average trade price for total size of distributed orders.
Second, Appellant asserts that Korhammer does not disclose the limitation of “generating, by the at least one processor of the computing device of the electronic trading system, an electronic signal to communicate, … a single confirmation acknowledgement request message to confirm acknowledgement to proceed to submit 
In response, Examiner points out that the above limitation is taught by Para [0041] (“combine multiple transactions into a single order for invoicing purposes”) of Fu as set forth in the Final Rejection.
Third, Appellant asserts that with respect to the limitation “generating, by the at least one processor of the computing device of the electronic trading system, an electronic trading signal to communicate over the communication network …that allows the trader to pre-configure …at different price levels” in claim 2, Lutnick does not disclose that it is the Aggressor who is doing the pre-configuring and that Lutnick appears to disclose that pre-configuring is done by the market maker.
Examiner respectfully disagrees.
As pointed out in the Advisory Action dated 11/8/2021, Lutnick does not state that all Participants are market makers.  A Maker is a Participant with pending bids and offers - making a market.  Aggressor is a Participant who initiates a trade.  Therefore, to the extent, Appellant thinks that in Lutnick the Aggressor doing the pre-configuring, this meets the limitation of claim 1. 
Claim 22 of Lutnick discloses: 
(“A computer trading system for use by multiple Participants wherein one or more Participants operate a selectively configured input device for data entry and receive information about market conditions from a display comprising …
… said display means for presenting a trading information profile wherein said trading profile includes pending offers and bids at select price points and sizes.”)

Additional support for the limitation of allowing the trader to “pre-configure through the interface over the communication network a computer application to, based on single bid or offer price submitted by the trader” is also found in Korhammer:
See Korhammer: 
Claim 6 (“means for filtering out order book information by parameters selected by the trade”); 
Claim 17 (“the order book information is filtered by parameters selected by the trader.).
For the above reasons, Appellant’s assertions are not persuasive.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
Conferees:
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693                                                                                                                                                                                                        
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.